MEMORANDUM**
Allen LeRoy Peterson, a Washington state prisoner, appeals pro se the district court’s denial of his petition for a writ of mandamus which sought to order the Washington Attorney General and the Washington Department of Corrections to return legal materials to Peterson and refrain from future confiscation of his legal property. The district court did not err in concluding that federal courts are without jurisdiction to issue writs of mandamus to direct state courts or their judicial officers in the performance of their duties. Demos v. United States Dist. Court for E. Dist. of Wash., 925 F.2d 1160, 1961 (9th Cir.1991). For the same reason, we deny Peterson’s request that we issue a writ of mandamus. The district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.